RULEY, JUDGE:
Claimant’s 1956 Volkswagen bus was taken from his property and crushed by respondent under the auspices of the REAP *99program. Respondent admits that it failed to follow proper statutory procedures which would have allowed claimant to reclaim his vehicle. Thus, respondent admits liability. This hearing was held solely on the issue of damages.
The standard measure of damages for injury to personal property is the loss of fair market value, plus reasonable and necessary expenses incurred by the owner in connection with the injury. Cato v. Silling, 137 W. Va. 694, 73 S.E.2d 731 (1952). The bus was a total loss. Claimant testified that the bus was operable when taken, and worth $900.00, based on his experience with similar vehicles. Respondent offered no evidence to the contrary. Accordingly, an award of $900.00 should be, and is hereby, made.
Award of $900.00 to claimant.